TERMINATION AND RESTRUCTURE AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Termination Agreement”), dated as of October
28, 2016, is made by and among PRECIOUS INVESTMENTS INC., a Nevada corporation
(“PNIK”) and Farrah Khan, the sole shareholder of KARRAH Inc (the
“Shareholder”), and KARRAH INC., an Ontario Corporation (the "Company").

 

Background

 

WHEREAS, the parties entered into an Acquisition of Shares Agreement on April
25, 2016 (the “Agreement”).

 

WHEREAS, the fulfillment of the Agreement was not possible because of an audit
of the Company’s inventory was not possible.

 

WHEREAS, the parties wish to terminate the Agreement and restructure the
transaction to benefit the parties.

 

Terms

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein,
intending to be legally bound hereby, the Parties agree as follows:

 

1. Termination of the Agreement. Effective immediately, the Agreement shall be
terminated in its entirety and shall be of no further force or effect.

 

2. Obligation to Pay under the Agreement. No party shall be required to pay the
consideration required of them under the Agreement.

 

3. Purchase of Customer List and Certain Inventory. The parties acknowledge that
PNIK, in furtherance of the Agreement, used the Company’s customer list to make
certain connections that greatly benefitted PNIK. The parties further
acknowledge that PNIK acquired certain precious gem assets from the Company. In
consideration thereof, PNIK shall issue to the Company or its nominee a three
year promissory note (the “Note”) in the amount of $1,500,000, with interest at
6% per annum. Interest will be payable at maturity or from time to time at
PNIK’s sole discretion. PNIK has have the right to prepay the Note.

 

4. Miscellaneous.

 

a. Counterparts. This Termination Agreement may be executed in two or more
counterparts and by the parties in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same instrument.

 

b. Further Assurances. Each party shall cooperate with, and take such action as
may be reasonably requested by, another party in order to carry out the
provisions and purposes of this Termination Agreement, generally, and the
transactions contemplated hereunder.

 

c. Headings. The headings in this Termination Agreement are for convenience of
reference only and shall not constitute a part of the Agreement, nor shall they
affect its meaning, construction or effect.

 

5. Entire Agreement. This Termination Agreement, and all of the provisions
hereof, shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns and executors, administrators and
heirs. This Termination Agreement, sets forth the entire agreement and
understanding among the Parties as to the subject matter hereof and merges with
and supersedes all prior discussions and understandings of any and every nature
among them.

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

PRECIOUS INVESTMENTS, INC.

 

 

 

 

/s/ Kashif Khan

Kashif Khan

CEO

KARRAH INC.

 

 

 

 

/s/ Farrah Khan

Farrah Khan

President

 

 

/s/ Farrah Khan

Farrah Khan, individually  

 

 

